            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 1 of 16




 1                                           THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 9

10   SENIOR HOUSING ASSISTANCE               No. 2:17-cv-01115-RSM
     GROUP,
11                                           DEFENDANTS AND COUNTER-
                       Plaintiff,            PLAINTIFFS’ RESPONSE TO BRIEF OF
12                                           AMICI CURIAE LEADINGAGE &
           v.                                NATIONAL HOUSING LAW PROJECT
13
     AMTAX HOLDINGS 260, LLC, et al.,
14
                        Defendants.
15

16

17   AMTAX HOLDINGS 260, LLC, et al.,

18                     Counter-Plaintiffs,

19         v.

20 SENIOR HOUSING ASSISTANCE
   GROUP, et al.,
21
                    Counter-Defendants.
22

23

24

25
26

     DEFENDANTS AND COUNTER-PLAINTIFFS’                        Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE                    725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 1                             Los Angeles, CA 90017-5524
                                                                Phone: (213) 629-9040
                                                                 Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 2 of 16




 1                                                   TABLE OF CONTENTS
                                                                                                                                           Page
 2

 3   I.     INTRODUCTION ...............................................................................................................1
     II.    AMICI CURIAE’S POLICY ARGUMENTS ARE MISGUIDED ......................................3
 4
            A.         While There is a Critical Shortage of Affordable Housing, the Issues
 5                     Before this Court Have Not Contributed to It ..........................................................3
 6          B.         Ruling Against the Limited Partners Could Chill Private Investment in an
                       Environment Where LIHTC’s Attractiveness is Already Diminished ....................5
 7   III.   EVEN IF AMICI CURIAE’S POLICY ARGUMENTS WERE WELL TAKEN,
 8          THEY DO NOT COUNSEL IN FAVOR OF A RULING FOR SHAG HERE .................6
            A.         Amici Curiae Misstate the Impact of the Court’s Ruling on the
 9                     Availability of Affordable Housing and Continuing Nonprofit
10                     Involvement in the Projects .....................................................................................6
            B.         Ruling in Favor of SHAG Will Not Result in Nonprofit Ownership of the
11                     Projects Because SHAG Has Contracted to Immediately Transfer
12                     Ownership to For-Profit Entities..............................................................................8
     IV.    THIS CASE IS NOT AN APPROPRIATE VEHICLE TO CHANGE HOUSING
13          POLICY ...............................................................................................................................9
14          A.         An Interpretation of Section 42(i)(7) That Ignores Congress’s Deliberate
                       Use of the Term “ROFR” Would Conflict with Congressional Policy and
15                     Applicable Tax Law Principles ................................................................................9
16          B.         Any Policy Change Should Be Made Prospectively Through Currently
                       Pending Legislation and Not in the Context of this Case ......................................10
17
     V.     CONCLUSION ..................................................................................................................12
18

19

20

21

22

23

24

25
26

     DEFENDANTS AND COUNTER-PLAINTIFFS’                                                                  Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE                                                            725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – i                                                                     Los Angeles, CA 90017-5524
                                                                                                        Phone: (213) 629-9040
                                                                                                         Fax: (213) 629-9022
                Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 3 of 16




 1                                                   TABLE OF AUTHORITIES
 2   Cases                                                                                                                             Page(s)
 3
     Center for Biological Diversity v. Matis,
 4      868 F.3d 803 (9th Cir. 2017) ...................................................................................................10

 5   Homeowner’s Rehab, Inc. v. Related Corp. V SLP, L.P.,
       479 Mass. 741, 99 N.E.3d 744 (2018) .........................................................................2, 4, 9, 10
 6
     Japan Whaling Ass’n v. Am. Cetacean Soc.,
 7      478 U.S. 221 (1986) .................................................................................................................10
 8
     Statutes
 9
     26 U.S.C. § 42(i)(7)(A) ....................................................................................................................9
10
     26 U.S.C. § 42(h)(6)(B), (D)............................................................................................................6
11
     Affordable Housing Credit Improvement Act of 2017 ..................................................................11
12
     Other Authorities
13
     Corianne P. Scally, et al., The Low-Income Housing Tax Credit: Past
14      Achievements, Future Challenges, Urban Institute (July 2018) ............................................4, 5
15
     Washington State Housing Finance Commission, 9% LIHTC Allocation List for
16     2018, http://www.wshfc.org/mhcf/9percent/2018list.pdf ..........................................................8

17   Washington State Housing Finance Commission, 9% LIHTC Allocation List for
       2019, http://www.wshfc.org/mhcf/9percent/2019list.pdf ..........................................................8
18
     Mark P. Keightley, An Introduction to the Low-Income Housing Tax Credit,
19      Congressional Research Service Report (March 28, 2018) ...................................................5, 8
20   Maya Brennan & Solomon Greene, Why Isn’t There Enough Affordable Housing
21     for the Families Who Need It Most? (March 28, 2018) .....................................................4, 5, 6

22   Michael Novogradac, Cantwell, Hatch Introduce Comprehensive Affordable
        Housing Bill (July 14, 2016, 12:00 a.m.) ................................................................................11
23
     Tracy A. Kaye, Sheltering Social Policy in the Tax Code: The Low-Income
24      Housing Credit ...........................................................................................................................9
25
26

     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                                                          Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE                                                             725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – ii                                                                     Los Angeles, CA 90017-5524
                                                                                                         Phone: (213) 629-9040
                                                                                                          Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 4 of 16




 1   I.     INTRODUCTION
 2          Amici Curiae LeadingAge and the National Housing Law Project (“Amici Curiae”)
 3   devote the bulk of their brief to a description of the scope of the affordable housing crisis in the
 4   United States. On this issue, there is no disagreement between Amici Curiae and
 5   Defendants/Counter-Plaintiffs (collectively, the “Limited Partners”). There is a severe shortage
 6   of affordable housing that is caused by a variety of factors, the most important of which is simply
 7   that the cost of housing in virtually every jurisdiction has put housing outside the reach of many
 8   American families. The Section 42 Low-Income Housing Tax Credit (“LIHTC”) program exists
 9   to help alleviate that shortage and is a hugely successful program that has resulted in the
10   construction of more affordable housing than any other government-sponsored program. Alden
11   Torch Financial, which manages one of the largest portfolios of LIHTC housing in the United
12   States, including the interests of the Limited Partners in the seven affordable housing properties
13   at issue (the “Projects”), is a key player in the affordable housing industry, and is committed to
14   effectively managing affordable housing investments in order to entice more private investors to
15   commit funds for the construction of affordable housing. Like Amici Curiae, Alden Torch
16   Financial believes that there is an affordable housing crisis and wants to be part of the solution.
17          Where Alden Torch Financial and the Limited Partners part ways from Amici Curiae is
18   what impact, if any, a ruling in this case will have on the availability of affordable housing.
19   Amici Curiae suggest that, because there is a shortage of affordable housing, then ipso facto, the
20   Court must rule in favor of nonprofit entity SHAG in order to help alleviate that shortage. That
21   conclusory leap is wholly unfounded and, in fact, a ruling in SHAG’s favor here will exacerbate
22   rather than alleviate the affordable housing crisis in this country. As a threshold matter,
23   regardless of whether this Court rules in favor of SHAG or the Limited Partners on the pending
24   cross-motions for summary judgment, the seven Projects will continue to be operated as
25   affordable housing because of regulatory agreements that were conditions of the original tax
26   credit funding. Because of those agreements, regardless of the outcome of this case and

      DEFENDANTS AND COUNTER-PLAINTIFFS’                                      Boies Schiller Flexner LLP
      RESPONSE TO BRIEF OF AMICI CURIAE                                  725 South Figueroa Street, 31st Floor
      (No. 2:17-cv-01115-RSM) – 1                                           Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 5 of 16




 1   regardless of who owns the Projects, they will continue to be operated as affordable housing for
 2   the foreseeable future—at least an additional 15 years beyond the end of the initial 15-year
 3   Compliance Period for each project. The Limited Partners are not seeking to upset the status quo
 4   as it exists with respect to the ownership or operation of any of the Projects. SHAG and the
 5   Bryan Park-affiliates are the parties asking the Court to bless a self-triggered ROFR that would
 6   change the ownership of the Projects.
 7          Far more important, however, is that a ruling in favor of SHAG that allows SHAG to
 8   self-trigger the ROFR—thereby stripping the phrase “right of first refusal” of its well-established
 9   meaning—would have a negative impact on the availability of affordable housing
10   nationally. The primary constraints that keep the Section 42 LIHTC program from being more
11   successful are the federal government’s limit on the number of LIHTC credits awarded each year
12   and the willingness of investors to purchase whatever credits are available. In order for the
13   LIHTC program to function efficiently and effectively, private investors must be willing to
14   commit their dollars and must be willing to pay prices for the credits that yield amounts
15   sufficient to build the needed housing. Investors are willing to do so, however, only if there can
16   be certainty that they will get the benefits associated with their investments—tax credits and a
17   share in cash flows and appreciation from projects. If these settled expectations are upset by
18   developers or nonprofits who refuse to honor their obligations, private investors will be less
19   willing to invest in Section 42 tax credits, and the already-inadequate supply of affordable
20   housing will be further diminished. This possibility is particularly acute in the current
21   environment, where tax credits have become less valuable because of the recent reduction in the
22   corporate tax rate, and where the LIHTC market has been unsettled by the Massachusetts
23   decision in the Homeowner’s Rehab case. While the Homeowner’s Rehab court took pains to
24   state that it was limiting its decision to the peculiar language of the agreements there, the court
25   also acknowledged that its decision could result in the loss of tax credits for the projects at
26   issue. See Homeowner’s Rehab, Inc. v. Related Corp. V SLP, L.P., 479 Mass. 741, 762 n.15, 99
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                              Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                         725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 2
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
              Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 6 of 16




 1   N.E.3d 744 (2018) (“Our task here is to interpret the agreements before us, not to opine on the
 2   risk of unintended tax implications.”).
 3            Accordingly, while the Limited Partners and Amici Curiae agree that there is an
 4   affordable housing crisis in this country, the solution proposed by Amici Curiae would not help
 5   alleviate that crisis and would instead simply make matters worse. When it comes to policy
 6   decisions regarding the LIHTC program, Congress has spoken, and the parties entered into the
 7   Partnership Agreements against the backdrop of Congress’s policy determinations. A rewriting
 8   of the tax policies to allow nonprofit developers to hold options (rather than ROFRs) should be
 9   made only by Congress after it carefully considers the impact of this change on the future
10   construction of affordable housing and, even then, should apply only to new LIHTC deals, not to
11   agreements that were entered into more than 15 years ago in reliance on then-existing
12   policy. This is particularly true given that Congress itself is already considering a prospective
13   policy change through legislation that would replace the existing safe harbor for below-market
14   ROFRs with a safe harbor for below-market options in any new LIHTC transactions.
15            None of the Amici Curiae’s arguments support SHAG’s erroneous interpretation of the
16   ROFR. The Court accordingly should grant the Limited Partners’ Motion for Summary
17   Judgment, and deny SHAG’s Motion for Summary Judgment.1
18   II.      AMICI CURIAE’S POLICY ARGUMENTS ARE MISGUIDED
19            A.       While There is a Critical Shortage of Affordable Housing, the Issues Before
20                     this Court Have Not Contributed to It
21            Amici Curiae devote almost ten pages of their brief to describing the nation’s affordable
22   housing crisis and the LIHTC program’s critical significance in helping to solve it. (Amicus Br.
23   at 3-11.) On these points, the Limited Partners and Amici Curiae are aligned. As Amici Curiae
24   acknowledge (Amicus Br. at 3-7), the affordable housing crisis stems not from the continued
25
26            1
               Amici Curiae filed a proposed brief, but have not filed the brief following the Court’s order granting leave
     for them to do so. Dkt. 124. This Response addresses Amici Curiae’s proposed brief (Dkt. 109-2).
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                                          Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                                     725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 3
                                                                                        Los Angeles, CA 90017-5524
                                                                                           Phone: (213) 629-9040
                                                                                            Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 7 of 16




 1   ownership of LIHTC projects by investors, but rather from a combination of market challenges
 2   and a dearth of public policies that effectively address those challenges. See, e.g., Maya Brennan
 3   & Solomon Greene, Why Isn’t There Enough Affordable Housing for the Families Who Need It
 4   Most?, U.S. Partnership on Mobility from Poverty, Urban Institute (Feb. 2018), available at
 5   https://www.mobilitypartnership.org/publications/why-isn%E2%80%99t-there-enough-
 6   affordable-housing-families-who-need-it-most. Without adequate government-provided
 7   affordable housing, providing housing for low-income families falls to the private sector, but
 8   private developers need sufficient revenue to cover their costs. Id. Because low-income families
 9   cannot afford market-rate rents, it is usually economically unfeasible for private developers to
10   build new affordable housing without government support. Id. at 2.
11           Recognizing this economic reality, the federal government has implemented policies to
12   intervene in the market through regulatory reforms and public subsidies, such as the LIHTC, a
13   supply-side public subsidy aimed at reducing capital costs to entice private developers to build
14   affordable housing. Id. at 2-3. An essential tool in addressing the current affordable housing
15   crisis, LIHTC is the single most important source of funding for preserving and expanding the
16   supply of affordable rental housing in the United States. See, e.g., Corianne P. Scally, et al., The
17   Low-Income Housing Tax Credit: Past Achievements, Future Challenges, Urban Institute, at V
18   (July 2018), available at https://www.urban.org/sites/default/files/publication/98761/lihtc_past_
19   achievements_future_challenges_finalized_0.pdf; see also Homeowner’s Rehab, 479 Mass. at
20   743 (recognizing the LIHTC program as “the most important source of financing for affordable
21   housing . . . across the nation”).
22           Far from being a cause of the housing crisis, private investors like the Limited Partners
23   are essential to the country’s primary means of responding to the crisis. As a tax incentive
24   program, LIHTC depends on both private financial investor and nonprofit partners to build
25   affordable housing. As SHAG’s expert, Joel Rubenzahl explained, “the only way the [LIHTC]
26   program works . . . [is] to have outside investors,” such as large banks or institutional investors,
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                             Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                        725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 4
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 8 of 16




 1   furnish the capital necessary for LIHTC projects. (Declaration of Eric S. Pettit (Pettit Decl.), Ex.
 2   G (Deposition of Joel Rubenzahl (“Rubenzahl Tr.”)) at 26:1–10.)
 3          B.      Ruling Against the Limited Partners Could Chill Private Investment in an
 4                  Environment Where LIHTC’s Attractiveness is Already Diminished
 5          Given that private investors are integral to the LIHTC program, it is critical that
 6   investment in LIHTC projects remains attractive. A ruling that a ROFR under Section 42(i)(7)
 7   can be unilaterally exercised without a third-party offer and without the consent of the project’s
 8   owners would rewrite contracts, disrupt the settled expectations of private investors in LIHTC
 9   projects, and interfere with the requirements of the tax code and the ability to obtain a tax
10   opinion, making it harder to secure financing for LIHTC projects in the future.
11          This would be a particularly concerning outcome given that recent changes to the tax
12   code already have reduced the LIHTC program’s attractiveness to private investors. The federal
13   tax reforms passed in 2017 reduced the value of the tax credits because Congress substantially
14   reduced corporate tax liability, thereby cutting the price investors are willing to pay for LIHTCs.
15   See, e.g., Brennan at 5; see also Mark P. Keightley, An Introduction to the Low-Income Housing
16   Tax Credit, Congressional Research Service Report, at 5 (March 28, 2018), available at
17   https://fas.org/sgp/crs/misc/RS22389.pdf (“[I]t is not yet clear what, if any, impact [the 2017 tax
18   revision may have] on the affordable housing supply in the long run as the result of these recent
19   changes to the federal tax code. Reduced demand for LIHTCs could require developers to secure
20   alternative sources of financing. If such financing is prohibitively costly, there could be a
21   reduction of capital from the private sector flowing into affordable housing construction.”)
22   (emphasis added). These changes to corporate income taxes have lessened the financial incentive
23   for corporations to seek LIHTCs. See Scally at V. Thus, although Congressional legislation in
24   2018 included a 12.5 percent increase in LIHTC allocations over the next four years, it is unclear
25   whether this will do anything to make the tax credits more attractive to institutional investors that
26   purchase LIHTC and have benefited from the corporate tax cuts. Id. What is clear, however, is
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                             Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                        725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 5
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 9 of 16




 1   that “[i]f LIHTC investments falter, developers will not build affordable rental housing and
 2   existing units will be lost.” Id. In short, ensuring that LIHTC remain attractive to private
 3   financial investors is critical to the success of the single-most important source of new affordable
 4   housing in this country.
 5   III.   EVEN IF AMICI CURIAE’S POLICY ARGUMENTS WERE WELL TAKEN,
 6          THEY DO NOT COUNSEL IN FAVOR OF A RULING FOR SHAG HERE
 7          Not only are Amici Curiae’s policy arguments misguided, but they are not implicated by
 8   this case. As set forth below, a ruling in favor of the Limited Partners would maintain the status
 9   quo of the Projects as affordable housing with nonprofit involvement, while a ruling in SHAG’s
10   favor would allow a nonprofit to take advantage of Section 42(i)(7) to transfer ownership of the
11   Projects to for-profit entities at the below-market price Congress intended to be available only to
12   true nonprofits.
13          A.      Amici Curiae Misstate the Impact of the Court’s Ruling on the Availability of
14                  Affordable Housing and Continuing Nonprofit Involvement in the Projects
15          Amicus Curiae urge this Court to conclude that SHAG’s ROFR can be exercised
16   unilaterally without a triggering third-party offer and without the Limited Partners’ consent as a
17   means of “maintain[ing the] long-term affordability” of LIHTC projects and keeping the
18   nonprofit involved. (Amicus Br. at 1.) What Amici Curiae ignore, however, is that a ruling that
19   does not permit SHAG to self-trigger its ROFR will not have any impact on the ownership,
20   management, and use of the Projects. Rather, a ruling for the Limited Partners will simply
21   maintain the status quo.
22          First, the Projects will remain affordable housing even if the Limited Partners are not
23   forced to sell pursuant to SHAG’s unilateral exercise of its ROFR. The agreements governing
24   the Projects here include regulatory agreements, as mandated by Congress for LIHTC projects,
25   which ensure that the Projects will remain affordable housing units for at least another 15 years
26   after the end of the compliance period, no matter who owns them. See 26 U.S.C. § 42(h)(6)(B),
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                            Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                       725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 6
                                                                          Los Angeles, CA 90017-5524
                                                                             Phone: (213) 629-9040
                                                                              Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 10 of 16




 1   (D) (mandating that taxpayers benefiting from LIHTC enter agreements with housing agencies
 2   committing to provide low-income housing for an extended period of no less than 30 years).
 3   (See also Pettit Decl., Ex. A (Alderwood Court Associates LP’s February 2004 Regulatory
 4   Agreement) at Ex. B at 1 (confirming a 30-year Project Compliance Period); Ex. B (Auburn
 5   North Associates LP’s 2003 Regulatory Agreement) at 1–2 (stating that the Regulatory
 6   Agreement will be in force for 30 years following the date on which at least 10% of units were
 7   occupied); Ex. C (Capitol Way Associates LP’s 1999 Regulatory Agreement) at Ex. B at 1
 8   (confirming a 30-year Project Compliance Period); Ex. D (Meridian Court Apartments LP’s
 9   1997 Amended Regulatory Agreement) at 2 (confirming a 30-year Project Compliance Period);
10   Ex. E (Racine Street Associates LP’s 2000 Regulatory Agreement) at Ex. B at 32 (confirming a
11   30-year Project Compliance Period); Ex. F (Woodlands Apartments (2001) LP’s March 2003
12   Regulatory Agreement) at Ex. B at 1 (confirming a 30-year Project Compliance Period).)
13   Nonprofit ownership thus is not necessary to the maintenance of the Projects as affordable
14   housing.
15          Second, SHAG will continue to be involved in the Projects even if it cannot exercise the
16   ROFR to purchase them. In declining to sell their interests in the Projects in response to
17   SHAG’s self-triggered ROFR, the Limited Partners seek to keep the Projects operating as they
18   have since their inception. If the Limited Partners prevail in their interpretation of the ROFR,
19   nothing about the Projects’ ownership, management, or operation would change, and SHAG’s
20   involvement would continue just as it has for the last fifteen years. In fact, the Limited Partners
21   have no ability whatsoever to force a sale of the Projects or any interests in the Projects without
22   triggering the ROFR. By contrast, only if SHAG prevails and is able to self-trigger its ROFR
23   will ownership change—first to SHAG, and then immediately to a for-profit entity, as set forth
24   more fully below.
25
26

     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                             Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                        725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 7
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
             Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 11 of 16




 1           B.     Ruling in Favor of SHAG Will Not Result in Nonprofit Ownership of the
 2                  Projects Because SHAG Has Contracted to Immediately Transfer Ownership to
 3                  For-Profit Entities
 4           Finally, even assuming that Amici Curiae’s policy arguments were correct—which they
 5   are not—they do not support a ruling in SHAG’s favor in this case because, unlike a legitimate
 6   nonprofit, SHAG is a straw entity that Bryan Park is using to take benefits intended by Congress
 7   only to be available to a true nonprofit and transfer those economic benefits to his own for-profit
 8   entities.
 9           SHAG and Senior Housing Assistance Corporation (“SHAC”) entered into a “Global
10   Indemnity Agreement” (“GIA”) with Pacific Northern Construction Company, Inc. (“PNCC”) (a
11   for-profit entity whose president and majority shareholder is Bryan Park) and a number of its for-
12   profit affiliates, including Counter-Defendant Steel Lake Enterprises. (Dkt. 90-1, Ex. U) Mr.
13   Park himself has confirmed that, under the GIA, any LIHTC properties for which SHAG
14   exercised its Section 42 ROFR would be jointly owned by SHAG and a PNCC affiliate, with Mr.
15   Park’s for-profit entity receiving around ninety percent of the economic benefit of such
16   ownership. (Dkt. 90-1, Ex. B at 200:10–21; Dkt. 90-1, Ex. J.)
17           As the GIA immediately transfers virtually all of the economic benefits of the Projects
18   from the nonprofit to a for-profit entity upon exercise of the ROFR, Amici Curiae’s policy
19   arguments about the importance of transferring ownership to nonprofits have no application in
20   this case. Indeed, allowing SHAG to exercise its Section 42 ROFR under these circumstances—
21   thereby transferring ownership of the Projects to an entity ineligible under Section 42(i)(7)—
22   would directly contravene Congress’s purpose in creating a safe harbor to facilitate the transfer
23   of affordable housing assets to qualified nonprofits, and would allow for-profit entities to take
24   advantage of nonprofit entities and public benefits.
25           The GIA that SHAG entered into is particularly troubling in the context of a program that
26   necessarily makes a finite number of tax credits available for affordable housing. The federal
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                            Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                       725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 8
                                                                          Los Angeles, CA 90017-5524
                                                                             Phone: (213) 629-9040
                                                                              Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 12 of 16




 1   government allocates to the states a limited number of LIHTCs, which the states in turn allocate
 2   to specific projects. See Keightley at 2. In each of the last two years, Washington State
 3   distributed $19,995,506 worth of tax credits. See Washington State Housing Finance
 4   Commission, 9% LIHTC Allocation List for 2018, available at
 5   http://www.wshfc.org/mhcf/9percent/2018list. pdf; Washington State Housing Finance
 6   Commission, 9% LIHTC Allocation List for 2019, available at
 7   http://www.wshfc.org/mhcf/9percent/2019list.pdf. Given the limited number of credits and the
 8   priority that policy-makers have placed on nonprofit involvement, it is concerning that an entity
 9   that has contracted away ninety percent of the Projects’ ownership to a for-profit entity seeks to
10   take advantage of the limited ROFR right intended to be available to legitimate nonprofits.
11   IV.    THIS CASE IS NOT AN APPROPRIATE VEHICLE TO CHANGE HOUSING
12          POLICY
13          Congress has identified as a policy goal the transfer of LIHTC projects to nonprofits, and
14   has identified the mechanism for facilitating that transfer by creating a safe harbor for below-
15   market ROFRs only. Amici Curiae urge this Court to rewrite and expand what Congress
16   intended. The Limited Partners respectfully submit that any such policy shift should not be
17   undertaken by the Court, as opposed to Congress, nor should any change apply retroactively to a
18   LIHTC transaction that was entered into more than 15 years ago—particularly when Congress
19   itself already is considering a prospective legislative policy change.
20          A.      An Interpretation of Section 42(i)(7) That Ignores Congress’s Deliberate Use of
21                  the Term “ROFR” Would Conflict with Congressional Policy and Applicable
22                  Tax Law Principles
23          As set forth more fully in the Limited Partners’ Motion for Summary Judgment (Mot. at
24   4-5), Congress initially considered permitting the nonprofit organization to have an option to
25   purchase such properties at below-market prices, but later recognized that, under the “economic
26   substance” doctrine, a unilateral option to purchase the property for less than fair market value
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                              Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                        725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 9
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 13 of 16




 1   would jeopardize the status of the LIHTC partnership as the true owner of the property for tax
 2   purposes, and thereby endanger the ability of the investor limited partner to claim the tax credits.
 3   See Tracy A. Kaye, Sheltering Social Policy in the Tax Code: The Low-Income Housing Credit,
 4   38 Villanova L. Rev. 871, 893 (1993). Congress accordingly rejected the concept of a below-
 5   market option, and instead enacted Section 42(i)(7)(A), which creates a safe harbor only for
 6   below-market rights of first refusal. 26 U.S.C. § 42(i)(7)(A); see also Homeowner’s Rehab, 479
 7   Mass. at 757 (“In enacting § 42(i)(7), Congress relied on the common-law distinction between an
 8   option to purchase, which can be unilaterally exercised, and a right of first refusal, which cannot.
 9   Congress specifically chose to allow one but not the other, recognizing that a right of first
10   refusal—which cannot be exercised until the owner decides to sell—is for that very reason a less
11   serious curtailment on ownership rights.”). In light of this legislative history, an interpretation of
12   the ROFR that effectively converts it to an option by making it self-triggering without the
13   consent of the Limited Partners would run contrary to Congressional intent.
14          B.      Any Policy Change Should Be Made Prospectively Through Currently Pending
15                  Legislation and Not in the Context of this Case
16          In urging this Court to interpret the ROFR as the functional equivalent of an option
17   notwithstanding contrary Congressional intent, Amici Curiae ask this Court not only to effect
18   policy change, but to do so retroactively, upsetting the expectations of the parties when they
19   entered into the Partnerships more than 15 years ago.
20          Federal courts, however, generally do not decide questions concerning “policy choices
21   and value determinations constitutionally committed for resolution to the halls of Congress or the
22   confines of the Executive Branch.” Center for Biological Diversity v. Matis, 868 F.3d 803, 821
23   (9th Cir. 2017) (quoting Japan Whaling Ass’n v. Am. Cetacean Soc., 478 U.S. 221, 230 (1986)).
24   It is therefore unsurprising that when the Massachusetts Supreme Judicial Court interpreted a
25   Section 42 ROFR in a LIHTC limited partnership agreement, that court made it explicitly clear
26   that its decision concerned only the parties and contracts in question. See Homeowner’s Rehab,
     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                              Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                         725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 10
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 14 of 16




 1   479 Mass. at 761 (“[W]e emphasize that we are only interpreting the language of the agreements
 2   that the parties executed here. We are not declaring that every partnership participating in the
 3   LIHTC program must permit a right of first refusal that can be exercised under these
 4   circumstances.”).
 5          Deference to Congress is especially warranted here, where (1) Congress already has
 6   made a policy determination as to what sort of purchase right would be covered by the safe
 7   harbor—a below-market ROFR—and the parties to LIHTC projects, including the Projects,
 8   invoked the safe harbor with this in mind (see Section IV.A, supra); and (2) Congress has already
 9   taken it upon itself to consider proposed legislation that would result in the policy change for
10   which Amici Curiae are advocating.
11          During the first session of the 115th Congress, Senator Maria Cantwell of Washington
12   State introduced the Affordable Housing Credit Improvement Act of 2017 (“Cantwell-Hatch”),
13   which, among other things, would amend Section 42(i)(7) to replace “a right of 1st refusal” with
14   “an option” as applied prospectively to “agreements entered into or amended after the date of the
15   enactment of this Act.” S.B. 548, 115th Cong. (1st Sess. 2017). Importantly, the amendment has
16   not been characterized as a clarification of existing law, but rather as an expansion of existing
17   law. Section 303 of the bill is described as a “[m]odification of rights,” and “strik[es] ‘a right of
18   1st refusal’ and insert[s] ‘an option.’” Id.; see also Michael Novogradac, Cantwell, Hatch
19   Introduce Comprehensive Affordable Housing Bill (July 14, 2016, 12:00 a.m.)
20   https://www.novoco.com/notes-from-novogradac/cantwell-hatch-introduce-comprehensive-
21   affordable-housing-bill (discussing the substantially similar 2016 Cantwell-Hatch bill and noting
22   that it would “[r]eplace the [ROFR] . . . with a purchase option to facilitate the ability of
23   nonprofits to maintain LIHTC properties beyond Year 15.”). Cantwell-Hatch’s proposed
24   changes confirm that Congress had in mind the difference between a ROFR and an option when
25   it passed Section 42, and thus the use of the term “right of 1st refusal” was deliberate.
26

     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                              Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                         725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 11
                                                                            Los Angeles, CA 90017-5524
                                                                               Phone: (213) 629-9040
                                                                                Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 15 of 16




 1          Regardless of whether the Section 42 safe harbor ultimately is modified to permit
 2   nonprofit organizations to be granted a below-market option to purchase a LIHTC-funded project
 3   as a result of Cantwell-Hatch, the matter is one for Congress to resolve and for parties to decide
 4   whether to invoke in any new LIHTC transaction. This Court, however, should interpret the
 5   agreements at issue here consistent with their language and with the Congressional policy
 6   enunciated at the time of the enactment of the existing statute.
 7   V.     CONCLUSION
 8          For all of the foregoing reasons, the Limited Partners respectfully submit that the brief of
 9   Amici Curiae should not have an impact on this Court’s ruling on the pending motions, and the
10   Court should grant the Limited Partners’ Motion for Summary Judgment and deny SHAG’s
11   Motion for Summary Judgment.
12          RESPECTFULLY SUBMITTED this 24th day of January 24, 2019.
13                                                     Boies Schiller Flexner LLP
14                                                     By: /s/ Eric S. Pettit
                                                       Christopher G. Caldwell, admitted pro hac vice
15                                                     Eric S. Pettit, admitted pro hac vice
                                                       725 S Figueroa Street, 31st Floor
16                                                     Los Angeles, CA 90017
                                                       Telephone: 213 629 9040
17                                                     Facsimile: 213 629 9022
                                                       Email: ccaldwell@bsfllp.com
18                                                              epettit@bsfllp.com
19                                                     Perkins Coie LLP
20                                                     By: /s/ Steven D. Merriman
21                                                     David J. Burman, WSBA #10611
                                                       Steven D. Merriman, WSBA #44035
22                                                     1201 Third Avenue, Suite 4900
                                                       Seattle, WA 98101-3099
23                                                     Telephone: 206.359.8000
                                                       Facsimile: 206.359.9000
24                                                     Email: DBurman@perkinscoie.com
                                                                SMerriman@perkinscoie.com
25
                                                       Attorneys for the Limited Partners
26

     DEFENDANTS AND COUNTER-PLAINTIFFS’
                                                                             Boies Schiller Flexner LLP
     RESPONSE TO BRIEF OF AMICI CURIAE
                                                                        725 South Figueroa Street, 31st Floor
     (No. 2:17-cv-01115-RSM) – 12
                                                                           Los Angeles, CA 90017-5524
                                                                              Phone: (213) 629-9040
                                                                               Fax: (213) 629-9022
            Case 2:17-cv-01115-RSM Document 126 Filed 01/24/19 Page 16 of 16




 1                                  CERTIFICATE OF SERVICE
 2          On January 24, 2019, I caused a copy of the foregoing document to be electronically
 3   filed via the Court’s Electronic Case Filing System, which will notify all attorneys of record of
 4   the filing.
 5
                                                         By:     /s/ Wendy M. Carpenter
 6
                                                                 Wendy M. Carpenter
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

     CERTIFICATE OF SERVICE                                                Boies Schiller Flexner LLP
     (No. 2:17-cv-01115-RSM) – 1                                      725 South Figueroa Street, 31st Floor
                                                                         Los Angeles, CA 90017-5524
                                                                            Phone: (213) 629-9040
                                                                             Fax: (213) 629-9022
